DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-2, 8, 12, 16, 20, 27, 31, 35, 39, 43, 50, 55-56, 63, 66, 69, 78-79, 86, 88, 95, drawn to a system for assessing viral infection duration comprising a lateral flow test device and a reader.
Group II, claim 96, drawn to a method for assessing viral infection.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of the system of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Granade (“Development of a Novel Rapid HIV Test for Simultaneous Detection of Recent or Long-Term HIV Type 1 Infection Using a Single Testing Device”, AIDS Research and Human Retroviruses, 2013; cited by applicant in IDS filed 5/19/2022) in view of Ehrenkranz (US 2014/0213468 A1).
Granade teaches a system for assessing viral infection duration in a subject, specifically for HIV (abstract, p. 62, col. 1, par. 2). The system comprises a lateral flow test device comprising a porous matrix (nitrocellulose strips, p. 63, col. 2, par. 1, see Fig. 2) that comprises, from upstream to downstream, 
a sample application site configured to receive a sample liquid from a subject (sample application pad, p. 63, col. 2, par. 1; see Fig. 2), and
a first test location comprising an immobilized first binding reagent that specifically binds to an anti-viral antibody in the sample liquid having a first average antibody avidity, wherein relative to the anti-viral antibody in the sample liquid, the first binding reagent is limiting and the anti-viral antibody is in excess (rapid I-P assay was configured with two rIDR-M lines at different antigen concentrations (high and low) and a Protein A control line; recent and long-term infections is such that individuals with long-term infections have high antibody avidity that reacts with both the low and high rIDR-M antigen concentration lines, whereas those who are recently infected have weak avidity antibodies that react only with the high concentration rIDR-M line, p. 63, col.1-col. 2, Fig. 2).
Granade teaches the sample liquid flows laterally along the lateral flow test device and passes the first test location to form a first detectable signal (Fig. 2; p. 63, col. 1-col. 2). It is noted that Granade teaches the system comprising a lateral flow device comprising a porous matrix comprising a sample application site and a first test location comprising an immobilized first binding reagent that specifically binds to an anti-viral antibody as required by the claim and is considered capable of having a sample liquid flow laterally along the lateral flow test device and pass the first test location to form a first detectable signal comprising multiple signal pixels. Granade teaches the first detectable signal is used to assess average antibody avidity of the anti-viral antibody in the sample and/or viral infection duration in the subject (p. 63, col. 2, par. 3).
Granade fails to teach a reader configured to measure both the number of the signal pixels and the intensities of the signal pixels in the first detectable signal to generate a first quantitative signal readout.
Ehrenkranz teaches a system comprising a lateral flow immunoassay apparatus and a reader/detector device (e.g., abstract, par. 6, 12-38, 68). Ehrenkranz teaches the reader is configured to measure both the number of the signal pixels and the intensities of the signal pixels in a detectable signal to generate a quantitative signal readout (e.g., par. 37). Ehrenkranz teaches the reader is an image sensor, wherein in the image sensor is an active pixel sensor (external digital imager e.g., CCD or CMOS chip, par. 6, 68, 78, 112). Ehrenkranz teaches the quantitative signal readout uses an intensity count produced by taking an integrative value based on a pre-determined area and adding the intensity values (0-255) of each of the pixels (par. 112), thereby reading on “integrated pixel density unit” when this term is given its broadest reasonable interpretation. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the system of Granade a reader configured to measure both the number and intensities of the signal pixels as in Ehrenkranz in order to provide quantitative results (Ehrenkranz, par. 5) that can be used to assess average antibody avidity and/or viral infection. One having ordinary skill in the art would have a reasonable expectation of success because both prior art references are similarly drawn to systems comprising lateral flow immunochromatographic strips that include optical signals.
During a telephone conversation with Peng Chen on 18 May 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-2, 8, 12, 16, 20, 27, 31, 35, 39, 43, 50, 55-56, 63, 66, 69, 78-79, 86, 88, 95.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 96 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted 5/19/2022 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 27, 31, 35, 39, 43, 50, 55-56, 63, 66, 69, 78-79, 86, 88 and 95 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-2 and 69, the phrase "e.g." renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 
Regarding claim 69, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
For examination purposes, features introduced by the above phrases will be interpreted as merely exemplary of the remainder of the claim, and therefore not required.
Claim 27 recites the limitation "the second binding agent" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, claim 27 will be read as dependent on claim 2 which recites a second binding agent.
Claim 31 recites the limitation "the second binding agent" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, claim 31 will be read as dependent on claim 2 which recites a second binding agent.
Claim 35 recites the limitation "the second binding agent" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, claim 35 will be read as dependent on claim 2 which recites a second binding agent.
Claim 39 recites the limitation "the second binding agent" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, claim 39 will be read as dependent on claim 2 which recites a second binding agent.
Claim 43 recites the limitation "the second binding agent" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, claim 43 will be read as dependent on claim 2 which recites a second binding agent.
Claim 50 recites the limitations "the second binding agent" in lines 2-3 and “the second test location” in line 3.  There is insufficient antecedent basis for these limitations in the claim.  For examination purposes, claim 50 will be read as dependent on claim 2 which recites a second binding agent and a second test location.
Claim 55 recites the limitation "the second test location" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, claim 55 will be read as dependent on claim 2 which recites a second test location.
Claim 63 recites the limitations "the second test location" in lines 3-4 and “the control location” in line 4.  There is insufficient antecedent basis for these limitations in the claim.  For examination purposes, claim 63 will be read as dependent on claim 2 which recites a second test location.
Claim 66 recites the limitations "the second test location" in line 4 and “the control location” in line 4.  There is insufficient antecedent basis for these limitations in the claim.  For examination purposes, claim 66 will be read as dependent on claim 2 which recites a second test location.
Claim 88 recites the limitation "the second quantitative signal readout" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, claim 88 will be read as dependent on claim 2 which recites a second quantitative signal readout.
The term “about” in claims 55-56 and 95 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such, it is unclear what quantities for the ratio between the distance from the bottom of the sample application pad to the first test location and the distance from the bottom of the sample application pad to the second test location of claim 55, the first average antibody avidity of claim 56, and the duration of claim 95 are encompassed by the claims.
Regarding claim 56, the limitation “wherein the first binding reagent specifically binds to an anti-HIV antibody having a first average antibody avidity from about 0.25 normalized OD units (ODn) to about 6.0 ODn as measured by a HIV-1 Limiting Antigen Avidity EIA described in Duong et at., PLoS ONE, 7(3):e33328 (2012)” renders the claim indefinite because it is unclear what is encompassed by the citation.
Regarding claim 95, the claim does not provide a discernable boundary on what performs the function. The recited function of “assessing HIV infection duration from about 10 days to about 450 days” does not follow from the structure recited in the claim, i.e., a system comprising a) a lateral flow test device comprising a porous matrix that comprises a sample application site and a first test location comprising an immobilized first binding reagent that binds to an anti-viral antibody, and b) a reader, so it is unclear whether the function requires some other structure or is simply a result of operating the system in a certain manner. Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim. See MPEP 2173.05(g).
Clarification is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 8, 12, 27, 31, 43, 50, 56, 63, 66, 69, 78-79, 86, 88, and 95 are rejected under 35 U.S.C. 103 as being unpatentable over Granade (“Development of a Novel Rapid HIV Test for Simultaneous Detection of Recent or Long-Term HIV Type 1 Infection Using a Single Testing Device”, AIDS Research and Human Retroviruses, 2013; cited by applicant in IDS filed 5/19/2022) in view of Ehrenkranz (US 2014/0213468 A1).
Regarding claim 1, Granade teaches a system for assessing viral infection duration in a subject, specifically for HIV (abstract, p. 62, col. 1, par. 2). The system comprises a lateral flow test device comprising a porous matrix (nitrocellulose strips, p. 63, col. 2, par. 1, see Fig. 2) that comprises, from upstream to downstream, 
a sample application site configured to receive a sample liquid from a subject (sample application pad, p. 63, col. 2, par. 1; see Fig. 2), and
a first test location comprising an immobilized first binding reagent that specifically binds to an anti-viral antibody in the sample liquid having a first average antibody avidity, wherein relative to the anti-viral antibody in the sample liquid, the first binding reagent is limiting and the anti-viral antibody is in excess (rapid I-P assay was configured with two rIDR-M lines at different antigen concentrations (high and low) and a Protein A control line; recent and long-term infections is such that individuals with long-term infections have high antibody avidity that reacts with both the low and high rIDR-M antigen concentration lines, whereas those who are recently infected have weak avidity antibodies that react only with the high concentration rIDR-M line, p. 63, col.1-col. 2, Fig. 2).
Granade teaches the sample liquid flows laterally along the lateral flow test device and passes the first test location to form a first detectable signal (Fig. 2; p. 63, col. 1-col. 2). It is noted that Granade teaches the system comprising a lateral flow device comprising a porous matrix comprising a sample application site and a first test location comprising an immobilized first binding reagent that specifically binds to an anti-viral antibody as required by the claim and is considered capable of having a sample liquid flow laterally along the lateral flow test device and pass the first test location to form a first detectable signal comprising multiple signal pixels. Granade teaches the first detectable signal is used to assess average antibody avidity of the anti-viral antibody in the sample and/or viral infection duration in the subject (p. 63, col. 2, par. 3).
Granade fails to teach a reader configured to measure both the number of the signal pixels and the intensities of the signal pixels in the first detectable signal to generate a first quantitative signal readout.
Ehrenkranz teaches a system comprising a lateral flow immunoassay apparatus and a reader/detector device (e.g., abstract, par. 6, 12-38, 68). Ehrenkranz teaches the reader is configured to measure both the number of the signal pixels and the intensities of the signal pixels in a detectable signal to generate a quantitative signal readout (e.g., par. 37). Ehrenkranz teaches the reader is an image sensor, wherein in the image sensor is an active pixel sensor (external digital imager e.g., CCD or CMOS chip, par. 6, 68, 78, 112). Ehrenkranz teaches the quantitative signal readout uses an intensity count produced by taking an integrative value based on a pre-determined area and adding the intensity values (0-255) of each of the pixels (par. 112), thereby reading on “integrated pixel density unit” when this term is given its broadest reasonable interpretation. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the system of Granade a reader configured to measure both the number and intensities of the signal pixels as in Ehrenkranz in order to provide quantitative results (Ehrenkranz, par. 5) that can be used to assess average antibody avidity and/or viral infection. One having ordinary skill in the art would have a reasonable expectation of success because both prior art references are similarly drawn to systems comprising lateral flow immunochromatographic strips that include optical signals.
Regarding claim 2, Granade teaches the porous matrix further comprises, downstream from the first test location, a second test location comprising an immobilized second binding reagent that specifically binds to an anti-viral antibody in the sample liquid having a second average antibody avidity, wherein relative to the anti-viral antibody in the sample liquid, the second binding reagent is in excess and the anti-viral antibody is limiting, and the first average antibody avidity is higher than the second antibody avidity (p. 63, col.1-col. 2, Fig. 2). 
Granade teaches the sample liquid flows laterally along the lateral flow test device and passes the first test location to form a first detectable signal and passes the second test location to form a second detectable signal (Fig. 2; p. 63, col. 1-col. 2). It is noted that Granade teaches the system comprising a lateral flow device comprising a porous matrix comprising a sample application site and a first test location comprising an immobilized first binding reagent that specifically binds to an anti-viral antibody as required by the claim and is considered capable of having a sample liquid flow laterally along the lateral flow test device, pass the first test location to form a first detectable signal comprising multiple signal pixels, and pass the second test location to form a second detectable signal comprising multiple signal pixels.
Regarding claims 8, 12, 27, 31, and 43, Granade teaches the first binding reagent comprises a polypeptide that specifically binds to an anti-HIV-1 antibody and the second binding reagent comprises a polypeptide that specifically binds to an anti-HIV-1 antibody (multisubtype gp41 recombinant protein (rIDR-M) to identify recent HIV-1 infection, p. 61, col. 2, par. 2; p. 62, col. 1, par. 2; p. 63, col. 1, par. 3- p. 63, col. 2, par. 3). Accordingly, Grenade teaches both the first binding reagent and the second binding reagent specifically bind to an antibody against the same type of HIV (p. 61, col. 2, par. 2; p. 62, col. 1, par. 2; p. 63, col. 1, par. 3- p. 63, col. 2, par. 3).
Regarding claim 50, Granade teaches the amount of the immobilized first binding reagent at the first test location is different from the amount of the second binding reagent at the second test location (multisubtype gp41 recombinant antigen was incorporated into the test at two distinct antigen concentrations, p. 62, col. 1, par. 2; the rapid I-P assay was configured with two rIDR-M lines at different antigen concentrations (high and low), p. 63, col. 1, par. 3; p. 63, col. 2, par. 3; Fig. 2A).
Regarding claim 56, Granade teaches the first binding reagent specifically binds to an anti-HIV antibody having a first average avidity from about 0.25 normalized OD units (ODn) to about 6.0 ODn (p. 64, col. 2, par. 3-p. 65, col. 2, par. 1; Fig. 3).
Regarding claim 63, Granade teaches a portion of the matrix, upstream from the first test location, comprises a dried, labeled reagent, the labeled reagent being capable of being moved by a liquid sample and/or a further liquid to the first test location, the second test location, and/or the control location to generate a detectable signal (p. 63, col. 1, par. 2- p. 63, col. 2, par. 3; Fig. 2A).
Regarding claim 66, Granade teaches the lateral flow test device further comprises, upstream from the first test location, a conjugate element that comprises a dried, labeled reagent, the labeled reagent being capable of being moved by a liquid sample and/or a further liquid to the first test location, the second test location, and/or the control location to generate a detectable signal (p. 63, col. 1, par. 2- p. 63, col. 2, par. 3; Fig. 2A).
Regarding claim 69, Granade teaches the labeled reagent binds to an anti-viral antibody in the sample (p. 63, col. 1, par. 2- p. 63, col. 2, par. 3; see Fig. 2).
Regarding claims 78-79, Granade in view of Ehrenkranz, as detailed above, teaches the reader is an image sensor, wherein in the image sensor is an active pixel sensor (Ehrenkranz, external digital imager e.g., CCD or CMOS chip, par. 6, 68, 78, 112).
Regarding claims 86 and 88, Granade in view of Ehrenkranz, as detailed above, teaches the quantitative signal readouts use an intensity count produced by taking an integrative value based on a pre-determined area and adding the intensity values (0-255) of each of the pixels (par. 112), thereby reading on “integrated pixel density unit” when this term is given its broadest reasonable interpretation.
Regarding claim 95, Granade teaches the system is configured for assessing HIV infection duration from about 10 days to about 450 days (the system is configured to analyze samples characterized as recent (<180 days) or long-term (in this case >1 year) and thus reads on “configured for assessing HIV infection duration from about 10 days to about 450 days”, p. 63, col. 1, par. 3-p. 63., col. 1, par. 1; Fig. 2B).

Claims 16, 20, 35, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Granade (“Development of a Novel Rapid HIV Test for Simultaneous Detection of Recent or Long-Term HIV Type 1 Infection Using a Single Testing Device”, AIDS Research and Human Retroviruses, 2013; cited by applicant in IDS filed 5/19/2022) in view of Ehrenkranz (US 2014/0213468 A1). as applied to claims 1 and 2 above, and further in view of Mink (WO 2005/069002 A1).
Regarding claims 16, 20, 35, and 39, Granade in view of Ehrenkranz teaches the system of claims 1 and 2, but fails to teach the first binding reagent and second binding reagent specifically bind to an anti-HIV-2 antibody or comprise a polypeptide that specifically binds to an anti-HIV-2 antibody.
Mink teaches a lateral flow device comprising a sample zone and an antigen that specifically binds target antibodies (par. 7). Mink teaches the antigen is a HIV protein, for example, gp120 or gp41 from HIV-1 or gp36 from HIV-2, and that the HIV can be HIV-1 or HIV-2, depending on which alternative aspect is chosen (par. 8, 11). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the first binding reagent and the second binding reagent comprising a polypeptide that specifically binds to an anti-HIV-1 antibody with a first binding reagent and a second binding reagent comprising a polypeptide that specifically binds to an anti-HIV-2 antibody as suggested by Mink. One having ordinary skill in the art would have been motivated to make such a change as a mere alternative and functionally equivalent detection technique since the same expected detection of HIV would have been obtained. The use of alternative and functionally equivalent techniques would have been desirable to those of ordinary skill in the art based on the desired type of HIV to be detected.

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Granade (“Development of a Novel Rapid HIV Test for Simultaneous Detection of Recent or Long-Term HIV Type 1 Infection Using a Single Testing Device”, AIDS Research and Human Retroviruses, 2013; cited by applicant in IDS filed 5/19/2022) in view of Ehrenkranz (US 2014/0213468 A1). as applied to claim 1 above, and further in view of Trieu (US 2017/0202861 A1).
Regarding claim 55, Granade in view Ehrenkranz of teaches the system of claims 1 and 2, but fails to teach the ratio between the distance from the bottom of the sample application pad to the first test location and the distance from the bottom of the sample application pad to the second test location is from about 0.8 to about 0.9.
Trieu teaches a lateral flow assay device comprising a sample receiving zone and a capture zone (par. 17-18). Trieu teaches the capture zone further comprises a third capture reagent immobilized thereon at a position intermediate the first and second capture agents (par. 19, 92; Fig. 2D). Trieu teaches the distance between the sample receiving zone and the first capture reagent can be varied to optimize detection sensitivity (par. 19, 88-90).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to vary the distance from the bottom of the sample application pad to the first test location, and therefore the ratio between the distance from the bottom of the sample application pad to the first test location and the distance from the bottom of the sample application pad to the second test location, in the system of Granade in view of Ehrenkranz, as suggested by Trieu in order to optimize detection sensitivity (par. 19, 88-90). One having ordinary skill in the art would have a reasonable expectation of success in combining the prior art references because they are similarly drawn to systems comprising lateral flow immunochromatographic strips including a sample application site and multiple test locations.
While Granade in view Ehrenkranz and Trieu fails to teach the ratio between the distance from the bottom of the sample application pad to the first test location and the distance from the bottom of the sample application pad to the second test location is from about 0.8 to about 0.9, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation” Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claim 55 are for any particular purpose or solve any stated problem, and the prior art teaches that the distance from the bottom of the sample application pad to the first test location, and therefore the ratio between the distance from the bottom of the sample application pad to the first test location and the distance from the bottom of the sample application pad to the second test location, may be varied to increase detection sensitivity (Trieu, par. 19, 88-90), absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the lateral flow immunoassay art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H TIEU whose telephone number is (571)272-0683. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571) 272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER H. TIEU/            Examiner, Art Unit 1649                                      

/BAO-THUY L NGUYEN/            Supervisory Patent Examiner, Art Unit 1641